Title: From Thomas Jefferson to William Carmichael, 4 November 1785
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Nov. 4. 1785.

I had the honor of writing you on the 18th. of October and again on the 25th. of the same month. Both letters, being to pass through the post offices, were confined to particular subjects. The first of them acknoleged the receipt of yours of Sep. 29.
At length a confidential opportunity arrives for conveying to you a cypher; it will be handed you by the bearer Mr. Lambe. Copies of it are in the hands of Mr. Adams at London, Mr. Barclay who is proceeding to Marocco and Mr. Lambe who is proceeding to Algiers. This enables us to keep up such correspondencies with each other as may be requisite.—Congress in the Spring of 1784. gave powers to Mr. Adams, Dr. Franklin and myself to treat with the Barbary states. But they gave us no money for them, and the  other duties assigned us rendered it impossible for us to proceed thither in person. These things having been represented to them they assigned to us a certain sum of money, and gave us power to delegate agents to treat with those states and to form preliminary articles, but confining to us the signing of them in a definitive form. They did not restrain us in the appointment of the agents; but the orders of Congress were brought to us by Mr. Lamb. They had waited for him four months, and the recommendations he brought pointed him out, in our opinion, as a person who would meet the approbation of Congress. We therefore appointed him to negociate with the Algerines. His manner and appearance are not promising. But he is a sensible man and seems to possess some talents which may be proper in a matter of bargain. We have joined with him, as secretary, a Mr. Randall from N. York in whose prudence we hope he will find considerable aid. They now proceed to Madrid merely with the view of seeing you as we are assured they will receive from you lights which may be useful to them. I hear that d’Expilly and the Algerine ministers are gone from Madrid. Letters from Algiers of Aug. 24. inform me we had two vessels and their crews in captivity there at that time. I have never had reason to beleive certainly that any others had been captured. Should Mr. Lambe have occasion to draw bills, while in Spain, on Mr. Adams, you may safe[ly] assure the purchasers that they will be paid.—An important matter detains Mr. Barclay some days longer, and his journey to Madrid will be circuitous. Perhaps he may arrive there a month later than Lamb. It would be well if the emperor of Marocco could in the mean time know that such a person is on the road. Perhaps you may have an opportunity of notifying this to him officially by asking from him passports for Mr. Barclay and his suite. This would be effecting two good purposes at once if you can find an opportunity.—Your letter of Sep. 2. did not get to my hands till these arrangements were all taken between Mr. Adams and myself and the persons appointed. That gave me the first hint that you would have acted in this business. I mean no flattery when I assure you that no person would have better answered my wishes. At the same time I doubt whether Mr. Adams and myself should have thought ourselves justifiable in withdrawing a servant of the United states from a post equally important with those which prevented our acting personally in the same business. I am sure that, remaining where you are, you will  be able to forward much the business, and that you will do it with the zeal you have hitherto manifested on every occasion.
Your intercourse with America being less frequent than ours from this place, I will state to you generally such new occurrences there as may be interesting, some of which perhaps you will not have been informed of. It was doubtful, at the date of my last letters whether Congress would adjourn this summer. They were too thin however to undertake important business. They had begun arrangements for the establishment of a mint. The Dollar was decided on as the Money unit of America. I beleive they proposed to have gold, silver and copper coins descending and ascending decimally; viz. a gold coin of 10. dollars, a silver coin one tenth of a dollar (equal to a Spanish bit) and a copper of one hundredth of a dollar. These parts of the plan however were not ultimately decided on. They have adopted the late improvement in the British post office, of sending their mails by the stages. I am told this is done from N. Hampshire to Georgia and from N. York to Albany. Their treasury is administered by a board of which Mr. Walter Livingston, Mr. Osgood and Doctr. Arthur Lee are members. Governor Rutledge, who had been appointed minister to the Hague in the refusal of Governor Livingston, declines coming. We are incertain whether the states will generally come into the proposition of investing Congress with the regulation of their commerce. Massachusets has passed an act the first object of which seemed to be to retaliate on the British commercial measures, but in the close of it they impose double duties on all goods imported in bottoms not wholly owned by citizens of our states. N. Hampshire has followed the example. This is much complained of here, and will probably draw retaliating measures from the states of Europe, [if] generally adopted in America or not corrected by the states which have adopted it. It must be our endeavour to keep them quiet on this side the water under the hope that our countrymen will correct this step: as I trust they will do. It is no ways akin to their general system.—I am trying here to get contracts for the supplying the cities of France with whale oil by the Boston merchants. It would be the greatest relief possible to that state whose commerce is in agonies in consequence of being subjected to alien duties on their oil in Great Britain which was heretofore their only market. Can any thing be done in this way in Spain? Or do they there light their streets in the night?
A fracas which has lately happened in Boston becoming a serious  matter I will give you the details of it as transmitted to Mr. Adams in depositions. A captain Stanhope, commanding the frigate Mercury was sent with a convoy of vessels from Nova Scotia to Boston to get a supply of provisions for that colony. It had happened that two persons living near Boston, of the names of Dunbar and Lowthorp, had been taken prisoners during the war and transferred from one vessel to another till they were placed on board Stanhope’s ship. He treated them most cruelly, whipping them frequently in order to make them do duty against their country as sailors on board his ship. The ship going to Antigua to refit, he put all his prisoners into jail, first giving Dunbar 24 lashes. Peace took place and the prisoners got home under the general liberation: these people were quietly pursuing their occupations at home when they heard that Stanhope was in Boston. Their indignation was kindled. They immediately went there, and, meeting Stanhope walking in the Mall, Dunbar stepped up to him and asked him if he recollected him, and the whipping him on board his ship. Having no weapon in his hand, he struck at Stanhope with his fist. Stanhope stept back and drew his sword. The people interposed and guarded him to the door of a Mr. Morton to which he retreated. There Dunbar again attempted to seize him, but the high sheriff was by this time arrived, who interposed and protected him. The assailants withdrew, and here ended all appearance of force. But Capt. Stanhope thought proper to write to the Governor, which brought on the correspondence published in the papers of Europe. Lest you should not have seen it, I inclose it as cut from a London paper, which tho’ not per[fectly] exact, is substantially so. You will doubtless judge that Governor Bowdoin referred him properly to the laws for redress, as he was obliged to do, and as would have been done in England in a like case. Had he appl[ied] to the courts, the question would have been whether they would have punished Dunbar? This must be answered now by conjecture only; and to form that conjecture every man must ask himself whether he would not have done as Dunbar d[id] and whether the people should not have permitted him to return to Stanhope the 24 lashes? This affair has been stated in the London papers without mixing with it one circumstance of truth.
In your letter of the 27th. of June you were so good as to tell me you should shortly send off some of the books I had taken the liberty to ask you to get for me and that your correspondent at Bayonne wou[ld] give me notice of their arrival there. Not having  heard from him, I men[tion] it to you lest they should be stopped any where. I am with the g[reat]est respect Dr. Sir Your most obedt. humble servt.

Th: Jefferson

